Citation Nr: 1125185	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  03-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service econnection for a lip disability.

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for an eye disability.

4.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to service connection for degenerative disc disease of the lumbar spine.  In a November 2007 decision, the Board denied the claim.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the Court granted a Joint Motion for Remand which vacated and remanded the Board's November 2007 decision denying entitlement to service connection for degenerative disc disease of the lumbar spine.  The Joint Motion for Remand also specifically requested that the Board's November 2007 denial of service connection for residuals of an eye injury should not be disturbed.  

It appears that this case may have had a temporary claims folder created when the issue of entitlement to service connection for degenerative disc disease of the lumbar spine was appealed to the Court.  In this regard, the Board notes that in November 2008 the Veteran filed new claims to reopen his previously denied claims for entitlement to service connection for bilateral hearing loss, eye injury residuals, and degenerative disc disease of the lumbar spine.  In a March 2009 rating decision, the RO denied reopening each of these claims.

When the case was last before the Board in March 2010, the Board remanded the issue of entitlement to service connection for degenerative disc disease of the lumbar spine for action in compliance with the Joint Motion for Remand.  As such, the March 2009 rating decision, which in part denies reopening of the service connection claim for degenerative disc disease of the lumbar spine is ignored with respect to this issue, as it was apparently adjudicated by the AOJ in a temporary folder while the issue was in remand status.  

This case also arises from rating decisions dated in May 2007 and March 2009 issued by the New Orleans RO.  The May 2007 rating decision, in pertinent part, denied reopening of the service connection claim for a lip disability.  The March 2009 rating decision, as previously noted, denied the applications to reopen the Veteran's claims for entitlement to service connection for an eye disability and bilateral hearing loss.

The the issue of entitlement to service connection for prostate cancer, high blood pressure, and knee replacement have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received to reopen the service connection claims for a lip disability, an eye disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's back pain during service was acute and transitory; degenerative disc disease of the lumbar spine was not present during service or within one year of discharge therefrom, and it is not etiologically related to active service.




CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated during such service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in December 2005, October 2006, November 2008, and August 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the October 2006 notice letter informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the RO in May 2007, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  Specifically, the March 2010 Board remand instructed the RO to obtain any VA treatment records of the Veteran's treatment for a back disorder.  In addition, the RO also was to provide the Veteran with an orthopedic examination to determine the nature and etiology of his back disability.  Additional VA records were obtained and associated with the claims folder.  The Board finds that the RO has complied with the Board's instructions and that the May 2010 VA examination report substantially complies with the Board's March 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for degenerative disc disease of the lumbar spine because it is related to a back injury he sustained in service.

The Veteran's service treatment records reflect normal findings of the lumbar spine on the July 1962 pre-induction examination report and on the February 1963 induction examination report.  In the July 1962 report of medical history the Veteran denied any history of bone, joint or other deformity or arthritis.  In June 1963 he was seen for a three-day history of low back pain with no obvious trauma and no genitourinary symptoms.  In May 1964 he was seen for complaints of pain and tenderness of the left lumbosacral muscles but examination was negative.  In September 1964 the Veteran was treated for renal contusions in the line of duty after he was kicked in the left side playing football.  Further examination in September 1964 following the kick to the left kidney revealed complaints of mild gross hematuria, left CVA tenderness, and red urine.  The spine was negative on examination.  He was hospitalized in October 1964 for gross hematuria following the football injury.  His December 1964 separation examination report reveals normal spine.  The accompanying report of medical history reveals that he denied bone, joint or other deformities, or arthritis.

The post-service medical evidence is negative for low back complaints until 1970, which is six years after he was treated for back complaints in service.  In May 1970, the Veteran was seen for complaints of left hip pain with X-ray report showing no significant abnormality.  In September 1970 the Veteran was seen for neck pain with no back complaints mentioned.  In October 1970, a lumbosacral X-ray report for severe pain, worse on motion, reveals no significant abnormality.  In October 1970 he complained of severe backache, worse on bending.  The impression was lumbosacral strain.  He was seen again for pain in the low back in February 1971.  It was noted that there was history of injury.  The Veteran was noted to work in an automobile assembly line.  Physical examination revealed no loss of motion, and minimal S1 tenderness.  The diagnosis was mild lumbar spine strain.

A January 1972 walk-in clinic record reveals complaints of back pain.  It was noted that the Veteran had been given pain pills.  It was also noted that he had no known history of trauma or strain.  Physical examination revealed every muscle in his back to be knotted.  He stood hunched over in obvious pain with decreased range of motion.  The diagnosis was severe back strain with sprain.  He was prescribed Valium.  Another January 1972 record contains a diagnosis of low back pain of questionable etiology.  In February 1972 the Veteran complained of pain in the lower back precipitated by a bending/ twisting movement the previous night.  The pain was noted to radiate into the left thigh.  Physical examination revealed slight tenderness into the left lower lumbar spine.  He stood stiff leaning to the right.  The diagnosis was lumbosacral strain, questionable herniation nucleus pulpous in L3-4.  An X-ray from February 1972 was within normal limits except for slight narrowing of the intervertebral disc space between L5-S1.  In May 1972 the Veteran was seen for pain in the low back for three days.  He gave a medical history of left kidney pathology and kidney trauma from football.  There was no lumbar spine diagnosis.

In May 1975 he was seen for pain in his left hip and down the left leg.  There was no history of trauma or fall and the physical examination was essentially negative.  A June 1975 record diagnosed left S1 strain with hip radiation.  In July 1976 the Veteran fell from a ladder the previous night and sustained an injury to his lumbar back.  There were findings of tenderness and muscle spasm and pain on motion.  X-rays of the lumbar spine were negative.  The impression was severe lumbar back strain.  A July 1976 X-ray report for previous history of sprain showed a slight reverse spondylolisthesis of the L5-S1.  In July 1977 the Veteran was seen for a history of having low back pain which had begun again about a month earlier.  Examination showed spasm and X-rays showed degenerative changes at L5-S1.  In October 1977 the Veteran gave a history of injury to his back playing football.  On examination there was tenderness over the right back.  The diagnosis was contusion of the right back, rule out renal contusion.

An August 1979 screening physical examination for Army recruitment revealed that the Veteran marked "no" for a history of back trouble.  The September 1979 reenlistment physical examination revealed a normal spine and no disqualifying defect shown.

In February 1981 the Veteran was seen in the emergency room for back pain and stated that there was no injury.  It was noted that he had a five-year history of low back pain with no specific pattern of radiation.  He had about one episode a year lasting one to two weeks.  This time the pain lasted over two weeks.  It was noted that he worked as a truck driver.  Physical examination revealed abnormal gait with some forward trunk pattern.  He could heel-toe walk, and he had no localized spine tenderness or leg weakness.  Straight leg raise was positive at 55 degrees, but deep tendon reflexes were normal and there was no sensory deficit.  X-ray studies showed decreased disc space at L4-5 and L5-S1 and the impression was degenerative disc disease.  Another February 1981 record diagnosed mild sciatica and rectal pain.  The X-ray report from February 1981 showed narrowing at L4-5, osteoarthritic changes at L5-S1 and some minimal posterior offset at L3 on L4 and L4 on L5.  The changes were minimally present in the past and seemingly progressed since the earliest examination.  Another February 1981 record notes that the Veteran stated that he injured his back playing football and stated that X-rays revealed bruised kidneys.  He had a kidney test that proved negative.  He had good mobility but his hamstrings were tight and bilateral straight leg raises were to 70 degrees.  Towards the end of February 1981 his back was noted to be better.

The August 1982 computerized tomography (CT) report of the lumbar spine gave an impression of spinal stenosis, disc bulging at L3-4 with no unilateral nerve root displacement seen.  Central thecal sac impression was felt to be likely.  Also diagnosed was degenerative disc disease with vacuum phenomenon including extension of this phenomenon at L4-5.  Compression at this level was felt to be likely moderate disc bulging at L5-S1 with loss of tissue planes at this level.  Central impression on the thecal sac was felt to be likely.

Various letters and physical evaluation reports from private doctors from 1982 to 1984 reflect further postservice injury to the lumbar spine.  A September 1982 follow-up evaluation for low back pain following an examination and records review gave an impression of status post acute lumbosacral strain and disc herniation at multiple levels.  An October 1983 letter gave a history of the Veteran having worked as a sanitation engineer for about five years prior to sustaining twisting injury to his back at work one day.  A history of being placed on temporary disability was noted.  It was also noted that he then returned to light duty, but he still had problems riding repeatedly in a bumpy truck during light duty.  The bumping was causing persistent problems.  He continued working up to September 1982 when he left work secondary to aggravation of symptoms.  CT scan revealed disc herniation at multiple levels.

Letters and examination reports from January and February 1984 further detail the history of the back problems during the time in which the Veteran was working in trash pickup.  Around June 1982 he slipped while picking up a trash can.  He twisted his back and felt immediate back pain that radiated down both legs, left worse than right.  It was noted that ever since, his back had not gotten better with treatment.  He was noted to be unable to continue working even light duty, and he stopped working in September 1982.  CT results from August 1982 show bulging discs at L3 and L3-4, degenerative disc disease with vacuum defects at L4-5 and moderate disc bulging of L5-S1, and spinal stenosis.  The impression in January 1984 was lumbar disc protrusion and chronic lumbar myofascitis.  The impression in one February 1984 report was disc disease at L3-4 and probably L5-S1.  Findings were confirmed by CT scan in August 1982.  Another February 1984 report diagnosed chronic low back strain with radiculitis and gave the opinion that the Veteran was injured during the course of employment in June 1982.

The report of an August 1989 VA examination reveals the Veteran's history of back reinjury in 1982 with medical records that should show that he got injured in 1965 playing football.  His reinjury involved three herniated discs in his low back.  He complained that his back still bothered him and that his left side gets numb.  Because of his back he could not bend to put on his pants.  Physical examination showed some limited motion, especially on flexion.  The diagnosis was history degenerative disc disease of the lumbosacral spine with moderate dorsiflexion defects. 

The report of a November 1994 VA examination indicates that the Veteran had had low back pain since 1982 after an accident working in garbage dump.  He had three ruptured disks at L3, L4, and L5. He was treated with heat, painkillers, and physical therapy, but has not improved.  He complained of radiating pain down the left side into the left ankle.  The spine range of motion revealed no loss of movement in lumbar.  No X-ray was taken.  The diagnosis was mild low back pain by history, with no loss of motion.  He also was noted to have herniated lumbar discs by history.  But, there was no X-ray or CT scan to prove it.

A March 2002 X-ray report reveals a history of the Veteran having fallen three weeks earlier and having pain that encompassed the shoulder and upper thoracic spine.  The X-ray studies showed degenerative changes of the thoracic spine at T9-10.  In October 2003 the Veteran was noted to have a history of upper thoracic and lumbar pain.  At that time he complained of back pain and was assessed with history of back pain, upper thoracic and lumbar spine.

In October 2002 the Veteran was seen for a history of neck, upper thoracic and lumbar pain since his motor vehicle accident of September 2002.  He complained of neck and back pain and was assessed with a history of back, upper thoracic and lumbar pain, with further evaluation indicated.

The Veteran testified at his November 2003 hearing that he injured his back in the service playing football, and that he received a renal contusion at the same time.  He testified that he continued having back pain after service.

At the time of a March 2007 VA examination, the Veteran gave a history of back strain in service with chronic low back pain since.  There was no history of lumbar fracture, spinal cord injuries, or herniated nucleus pulpous.  It was noted that the Veteran wore a back brace only occasionally.  He had often been treated with various medications only.  There was no history of physical therapy, corrective therapy, TENS unit, topical injections, epidural block, or surgical interventions.  The Veteran was noted to have experienced chronic low back pain, which was dull and nagging.  The pain was noted to be aggravated with bending, lifting, stooping, squatting, climbing, standing, ambulation in excess of a half hour, and repetitive use.  There is stiffness in his low back with occasional bilateral lumbar muscle spasms.  He complained of radiating low back pain into both legs with intermittent numbness, and tingling in the legs without motor weakness.  Physical examination revealed straight leg raises painful at 50 degrees bilaterally with forward flexion in the thoracolumbar spine of 0 to 45 degrees with pain at 45 degrees.  The remainder of the ranges of motion were all 0 to 20 degrees with pain at 20 degrees.  X-ray revealed moderately severe degenerative disc disease throughout with end plate sclerosis at multiple levels as well as mild scoliosis with convexity to the left superiorly and to the right inferiorly and degenerative facet disease greatest at L4-5 and L5-S1.  The diagnosis was chronic lumbosacral strain with X-ray evidence of degenerative disc disease and degenerative joint disease.

A May 2010 VA examination report notes that the Veteran injured his low back in service during a football game.  He denied low back re-injury in his 11 year civilian employment as a handyman.  He also denied unsteadiness and falls.  He endorsed symptoms of numbness, paresthesias, and leg or foot weakness.  A history of fatigue, decreased motion, stiffness, weakness, spasms, and pain in the low back was noted.  The pain was noted to have began in 1967 as a dull constant pain that was moderate, daily, and lasted minutes.  The pain radiates to both feet, causing weakness, numbness, and tingling.  There are no flare-ups or incapacitating episodes.  The examiner took X-rays, which noted degenerative disc disease at L4-5 and L5-S1, as well as severe degenerative joint disease of several vertebrae.  The Veteran's claims folder was reviewed by the examiner and the examiner opined that the current disability of the lumbar spine is not caused by or a result of active duty.  The examiner reasoned that there are no further entries regarding back pain after the initial injury in service.  The Veteran had no chronic treatment for a low back condition in service.  The examiner opined that the spine degeneration is a result of aging.  

After review of the entire record, the Board finds that service connection is not warranted for degenerative disc disease of the lumbar spine.  In this regard, although there were complaints of back pain during service, there was no chronic back disability found during service.  At separation, the spine was found to be normal on examination, and the Veteran denied having any related problems.  Moreover, the post-service medical evidence shows no complaints or problems related to the back until six years after separation, in 1970.  X-rays at that time were normal and the impression was only mild lumbar strain. 

In contrast, the current diagnosis of degenerative disc disease of the lumbar spine, was not made until years later.  First, it was not until February 1972 that the Veteran was seen for complaints of pain in the lower back, which was noted to be precipitated by a bending and twisting movement the previous night.  The diagnosis was lumbosacral strain, questionable herniation nucleus pulpous in L3-4.  An X-ray study from February 1972 was within normal limits except for slight narrowing of the intervertebral disc space between L5-S1.  

In July 1977 the Veteran was seen for a history of low back pain, which had begun to recur about a month earlier.  Examination at that time showed spasm and X-rays showed degenerative changes at L5-S1.  This is the first time the degenerative changes were noted.  In October 1977 the Veteran gave a history of injury to his back playing football and there were findings on examination of tenderness over the right back.  Notably, in service, the Veteran complained of left side back pain.

The Board also notes that the only medical opinion on point, that of the May 2010 VA examiner, which was made after thorough examination of the Veteran and review of the claims file (to include all medical records), was that the Veteran's back disability is due to aging and is not the result of the in-service football injury. 

Although the Veteran asserts that his degenerative disc disease of the lumbar spine is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms regarding his back.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the evidence of record suggests that the Veteran injured his back in service, but he did not develop a chronic disability of the back at that time.  This is evidenced by the fact that the separation examination revealed normal spine and the Veteran denied having any joint, bone or other deformity or arthritis at separation.  There is no medical evidence documenting any ongoing complaints of back pain immediately after service or until several years later.  Additionally, the Veteran's post-service medical records document many injuries and incidents involving his back during his civilian life.  However, at the May 2010 VA examination, the Veteran denied having any post-service back injury.  As this directly conflicts with the medical evidence of record, the Veteran's credibility is diminished.  Therefore, the Board finds that the medical evidence of record outweighs the Veteran's lay statements about ongoing symptomatolgy.  

The only evidence suggesting an etiological link between the current degenerative disc disease of the lumbar spine and service is the Veteran's claim for service connection.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's degenerative disc disease is as a result of his service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for degenerative disc disease of the lumbar spine.


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.


REMAND

With respect to the application to reopen the claim for entitlement to service connection for a lip disability, the Board notes that in his VA Form 9 for this issue, which was received in November 2008, the Veteran requested a Board hearing at a local VA office before a member of the Board (Veterans Law Judge).  Thereafter, in a December 2008 correspondence, the Veteran indicated that he wished to have a Video Conference hearing or a Travel Board hearing, depending on which type could be scheduled sooner.  The Board has found nothing in the record indicating that he has withdrawn his hearing request, and no hearing has been scheduled.  Therefore, this issue is remanded in order to schedule the Veteran for his requested Board hearing.

With respect to the applications to reopen the claims for entitlement to an eye disability and bilateral hearing loss, the Board notes that these issues arise from a March 2009 rating decision denying the claims to reopen.  The Veteran submitted a notice of disagreement with respect to these issues in July 2009.  To date, no statement of the case has been issued with respect to these two claims.  

Accordingly, the Board is required to remand these issues to the AOJ for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues involving whether new and material evidence has been received to reopen the claims for entitlement to service connection for residuals of an eye injury and bilateral hearing loss.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claims reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on one or both of these issues, then it/they should be returned to the Board for appellate action.

2.  Schedule the Veteran for a Board hearing at the RO in accordance with the docket number of his appeal.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the record.   

3.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


